Name: Commission Regulation (EEC) No 2851/87 of 24 September 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9 . 87 Official Journal of the European Communities No L 272/ 17 COMMISSION REGULATION (EEC) No 2851/87 of 24 September 1987 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 874/87 (}), as last amended by Regulation (EEC) No 2560/87 (4) ; Whereas it follows from , applying the detailed rules contained in Regulation (EEC) No 874/87 to the auota ­ Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . 0 OJ No L 83, 27. 3 . 1987, p . 35. &lt;) OJ No L 243, 27. 8 . 1987, p . 32. No L 272/18 Official Journal of the European Communities 25. 9 . 87 ANNEX to the Commission Regulation of 24 September fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT Week No 40 Week No 41 Week No 42 Week No 43 heading from 5 to from 12 to from 19 to from 26 October to No 11 October 1987 18 October 1987 25 October 1987 1 November 1987 01.04 B 93,488 (') 93,629 (') 93,859 (') 94,790 (') 02.01 A IV a) 1 198,910 (2) 199,210 (2) 199,700 0 201,680 0 2 1 39,237 (2) 1 39,447 (2) 139,790 (2) 141,176 (2) 3 218,801 (2) 219,131 0 219,670 0 221,848 (2) 4 258,583 (2) 258,973 (2) 259,610 (2) 262,184 (2) 5 aa) 258,583 (2) 258,973 (2) 259,610 (2) 262,184 (2) bb) 362,016 (2) 362,562 (2) 363,454 0 367,058 0 02.06 C II a) 1 258,583 (3) 258,973f) 259,610 (3) 262,184 0 2 362,016 (3) 362,562 (3) 363,454 0 367,058 0 (') The levy applicable is limited in the conditions laid, down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.